NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN MEZZALINGUA ASSOCIATES, INC. (DOING
BUSINESS AS PPC, INC.), ~
Appellcmt,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee. _
2010-1536
On appeal from the United States International Trade
Commission in lnVestigation No. 337-TA-650.
ON MOTION
Before BRYSON, Crlrcuit Judge.
0 R D E R
Veriz0n Communicati0r1s Inc. and Google Inc. move
for leave to file a brief amicus curiae in support of neither
party. John Mezzalingua Associates, Inc. opposes and the
Internati0nal Trade Commission responds to the moti0n.
Up0n consideration thereof
IT IS ORDERED THATZ

JOHN MEZZALINGUA AsSOC1ATEs v. 1TC
The motion is granted.
MAR 28 2011
Date
cc: John F. Sweeney, Esq.
Daniel E. Valenoia, Esq.
Michael K. Kellogg, Esq.
l\/Iichelle K. Lee, Esq.
s8
2
FOR THE COURT
/s/ J an Horb:-1155
Jan Horbaly
C1erk
FILEB
8.s. cover
mEFEn¢9§tt”5B&t‘.r*“
MAR 2 8 2011
.IANHORBAl.Y
CI.EK